RYAN, Circuit Judge.
Tom Meyer and Charles Spingola appeal from the district court’s order granting the defendants’ motion for summary judgment and dismissing the plaintiffs’ claims filed under 42 U.S.C. § 1983. We AFFIRM the district court’s judgment.
I.
The parties are thoroughly familiar with the facts, and they need not be recounted here. It suffices to say that the plaintiffs are persons unaffiliated with Ohio University (OU) and were arrested for criminal trespass after they refused to leave campus grounds when OU police officers informed them that they were engaged in speech activities in violation of OU Policy 24.016. The policy states, in pertinent part:
It is the policy of Ohio University to designate the West Portico of Memorial Auditorium (bounded by the two closest diagonal walkways) as the location on campus where any person or group unaffiliated with Ohio University may speak or distribute information.
Spingola was convicted and sentenced in state court. He appealed to the Ohio Court of Appeals, where he challenged his conviction and the policy on several First and Fourteenth Amendment grounds. After the Ohio Court of Appeals considered and rejected each of his claims, Spingola and Meyer filed this action, alleging that the defendants, acting pursuant to OU’s policy, violated the plaintiffs’ First, Fourth, and Fourteenth Amendment rights. The district court granted summary judgment in favor of the defendants on each of the plaintiffs’ claims.
II.
This court reviews a district court’s decision to grant summary judgment de novo. Policastro v. Northwest Airlines, Inc., 297 F.3d 535, 538 (6th Cir.2002). Summary judgment is appropriate when, viewing the evidence in the light most favorable to the nonmoving party, “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c); Policastro, 297 F.3d at 538. In reviewing the district court’s grant of summary judgment, we draw all justifiable inferences in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Ze*50nith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
III.
After carefully examining the parties’ arguments, the record, the district court’s reasoning, and the law, we are satisfied that the district court properly granted summary judgment with respect to each of the plaintiffs’ claims. We therefore affirm the judgment of the district court for the reasons detailed by the court in its opinion, which, with one exception, we adopt as our own.
The district court incorrectly stated that the policy “states that the only location on campus that individuals unaffiliated with OU may speak ... is the West Portico.... ” (Emphasis added.) Although the policy does not explicitly state that the West Portico is the only location where an unaffiliated person can speak, the district court’s mistake is harmless because a person of general intelligence can reasonably be expected to understand that, by negative implication, the policy prohibits unaffiliated persons from “speak[ing] or distributing] information” on those portions of campus that have not been designated by the policy for those uses.
Accordingly, we AFFIRM the district court’s judgment.